PER CURIAM.
We reverse the order of the Florida Unemployment Appeals Commission disqualifying the claimant from receiving benefits. Rigoberto Calvo exercised poor judgment in failing to correctly fill out the Merchandising Report to reflect the actual times and order in which he serviced various establishments. This isolated occurrence of such poor judgment, however, does not rise to the level of misconduct required under section 443.036(26)(a) of the Florida Statutes. See Betancourt v. Sun Bank Miami, 672 So.2d 37, (Fla. 3d DCA 1996) and cases cited therein.
Reversed.